ORDER
PER CURIAM.
Plaintiff appeals a jury verdict and judgment in her favor in the sum of $1250 for damages sustained in a collision between her car and a John Deere tractor. Plaintiff complains of instructional error. From the record on appeal, we determine no prejudice to plaintiff as a result of any instructions given.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).